DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
3.	Claims 1-16 are pending. Claims 4-16 are under examination on the merits.  Claims 4, 14,16 are amended. Claim 17 is cancelled. Claims 1-3 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 4-16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4, 7-8, 10-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi Naganami (JP 2010-228959 A, machine translation, hereinafter “”959”) in view of Naganami et al. (JP 2011-063741 A, machine translation, hereinafter “”741”). 
Regarding claim 4: “959 teaches a near-infrared absorbing fine particle dispersion body (Page 7/60, [0001]) comprising a solid binder (Page 66/60, [0116]), mixed particles of at least composite tungsten oxide fine particles (Page 44/60, [0164], Example 1), and antimony-doped tin oxide fine particles dispersed in the solid binder (Page 50/60, [0184], Example 14), wherein the solar transmittance is 80.6%, the visible light transmittance is 54.0%, the ultraviolet light transmission rate is 0%, and haze value is 0.30% (Page 54/60, [0194], Example 14, Table 1). 
“959 does not expressly teach the composite tungsten oxide fine particles have a dispersed particle size of 40 nm or less, and a c-axis lattice constant of the composite tungsten oxide fine particles is 7.56 Å or more and 7.61 Å or less, and is silent with regard to the composite tungsten oxide fine particles have, when a visible light transmittance is 85%; at the time of calculating only light absorption by the composite tungsten oxide line particles, an average value of a transmittance in a wavelength range of 800 to 900 nm of 30% or more and 60% or less, and an average value of a transmittance in a wavelength range of 1200 to 1500 nm of 20% or less, and a transmittance at a wavelength of 2100 nm is 22% or less.  
However, “741 teaches a near-infrared shielding material fine particle dispersion body in which near-infrared shielding material fine particles are dispersed in a solid medium (Page 11/42, [0024]), the composite tungsten oxide fine particles have a dispersed particle size of 40 nm or less (Page 15/42, [0037]), and a c-axis lattice constant of the composite tungsten oxide fine particles is 7.61 Å (Page 34/42, [0149]), Table 1) with benefit of providing composite tungsten oxide fine particles for forming a solar radiation shielding body, excellent in heat resistance, while keeping transmittance of visible light high and keeping transmittance of infrared rays low, and having light resistance capable of suppressing photo-discoloration, and to provide a method for producing the same, a composite tungsten oxide fine particle dispersion liquid for forming a solar radiation shielding body using the fine particles, and a solar radiation shielding body (Page 5/42, [0001]). 

Since “959 in view of “741 teaches the identical or substantially identical a near-infrared absorbing fine particle dispersion body as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. transmittance, would be expected to be the same as claimed  (i.e., the composite tungsten oxide fine particles have, when a visible light transmittance is 85%; at the time of calculating only light absorption by the composite tungsten oxide line particles, an average value of a transmittance in a wavelength range of 800 to 900 nm of 30% or more and 60% or less, and an average value of a transmittance in a wavelength range of 1200 to 1500 nm of 20% or less, and a transmittance at a wavelength of 2100 nm is 22% or less). If there is any difference between the product of “959 in view of “741 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties 


	Regarding claim 7: “959 teaches the near-infrared absorbing fine particle dispersion body (Page 7/60, [0001]), containing the near-infrared absorbing fine particles in an amount of 0.001 mass% or more and 80.0 mass% or less (Page 50/60, [0184], Example 14).

	Regarding claim 8: “959 teaches the near-infrared absorbing fine particle dispersion body (Page 7/60, [0001]), wherein the near-infrared absorbing fine particle dispersion body is formed in a sheet shape, a board shape, or a film shape (Page 50/60, [0184], Example 14).

Regarding claim 10: “959 teaches the near-infrared absorbing fine particle dispersion body (Page 7/60, [0001]), wherein mixed particles of at least composite tungsten oxide fine particles (Page 44/60, [0164], Example 1), and antimony-doped tin oxide fine particles are dispersed in a solid binder (Page 50/60, [0184], Example 14), wherein the solar transmittance is 80.6%, the visible light transmittance is 54.0%, the ultraviolet0light transmission rate is 0%, and haze value is 0.30% (Page 54/60, [0194], Example 14, Table 1). “959 in view of “741 is silent with regard to having a transmittance profile in which, when a visible light transmittance is adjusted to 70%, an average value of a transmittance in a wavelength range of 800 to 900 nm of 13% or more and 42% or less, an average value of a transmittance in a wavelength range of 1200 to 1500 nm of 8% or less, and a transmittance at a wavelength of 2100 nm of 5% or less.  
However, since “959 in view of “741 teaches the identical or substantially identical a near-infrared absorbing fine particle dispersion body as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. transmittance, would be expected to be the same as 

Regarding claim 11: “959 teaches a near-infrared absorbing transparent substrate,  comprising the near-infrared absorbing fine particle dispersion body is formed on at least one surface of a transparent substrate which is a resin substrate or a glass substrate (Page 50/60, [0184], Example 14).

Regarding claim 13: “959 teaches a near-infrared absorbing transparent substrate, wherein the transparent substrate is the resin substrate and the resin substrate is a polyester film (Page 26/60, [0082]; Page 37/60, [0134]).

	Regarding claim 14: “959 discloses the near-infrared absorbing fine particle dispersion body (Page 7/60, [0001]), wherein mixed particles of at least composite tungsten oxide fine particles (Page 44/60, [0164], Example 1), and antimony-doped tin oxide fine particles are dispersed in a solid binder (Page 50/60, [0184], Example 14), wherein the solar transmittance is 80.6%, the visible light transmittance is 54.0%, the ultraviolet-light transmission rate is 0%, and 
However, since “959 in view of “741 teaches the identical or substantially identical a near-infrared absorbing fine particle dispersion body as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. transmittance, would be expected to be the same as claimed (i.e., having a transmittance profile in which, when the substrate has a thickness of 1.0 mm and a visible light transmittance is adjusted to 70%, an average value of a transmittance in a wavelength range of 800 to 900 nm is 12% or more and 40% or less, an average value of a transmittance in a wavelength range of 1200 to 1500 nm is 8% or less, and a transmittance at a wavelength of 2100 nm is 3.0% or less). If there is any difference between the product of “959 in view of “741 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

	Regarding claim 15: “959 teaches a near-infrared absorbing laminated transparent   substrate, comprising the near-infrared absorbing fine particle dispersion body is present between a plurality of transparent substrates (Page 5/60, Claim 15; Page 28/60, [0090]). 
	Regarding claim 16: “959 teaches the near-infrared absorbing fine particle dispersion body (Page 7/60, [0001]), wherein mixed particles of at least composite tungsten oxide fine particles (Page 44/60, [0164], Example 1), and antimony-doped tin oxide fine particles are dispersed in a solid binder (Page 50/60, [0184], Example 14), wherein the solar transmittance is 80.6%, the visible light transmittance is 54.0%, the ultraviolet light transmission rate is 0%, and haze value is 0.30% (Page 54/60, [0194], Example 14, Table 1). “959 in view of “741 is silent with regard to having a transmittance profile in which, when the near-infrared absorbing fine particle dispersion body has a thickness of 0.7 mm and a visible light transmittance is adjusted to 70%, an average value of a transmittance in a wavelength range of 800 to 900 nm is 12% or more and 40% or less, an average value of a transmittance in a wavelength range of 1200 to 1500 nm is 8% or less, and a transmittance at a wavelength of 2100 nm is 3.0% or less.
However, since “959 in view of “741 teaches the identical or substantially identical a near-infrared absorbing fine particle dispersion body as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. transmittance, would be expected to be the same as claimed (i.e., having a transmittance profile in which, when the near-infrared absorbing fine particle dispersion body has a thickness of 0.7 mm and a visible light transmittance is adjusted to 70%, an average value of a transmittance in a wavelength range of 800 to 900 nm is 12% or more and 40% or less, an average value of a transmittance in a wavelength range of 1200 to 1500 nm is 8% or less, and a transmittance at a wavelength of 2100 nm is 3.0% or less). If there is any difference between the product of “959 in view of “741 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

s 4-8, 10-11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ii et al. (US Pub. No. 2014/0377567 A1, hereinafter “”567”) in view of Naganami et al. (JP 2011-063741 A, machine translation, hereinafter “”741”). 

Regarding claims 4-8: “567 teaches an interlayer film for laminated glass, comprising: a thermoplastic resin (i.e., a solid binder), tin-doped indium oxide particles, tungsten oxide particles and at least one kind of compound among a phthalocyanine compound, a naphthalocyanine compound and an anthracyanine compound containing the near-infrared absorbing fine particles in an amount of 0.001 mass% or more and 80.0 mass% or less (Page 14, Table 1, Examples 1-4; Page 17, Claim 1), wherein the thermoplastic resin is a polyvinyl acetal resin (Page 17, Claim 8), and a laminated glass, comprising: a first component for laminated glass, a second component for laminated glass and an interlayer film for laminated glass, wherein the interlayer film for laminated glass is interposed between the first component for laminated glass and the second component for laminated glass (Page 12, [0187]-[0188]; Page 16, Examples 11-12, Table 3)  Page 17, Claim 13). The initial transmittance in the visible A-Y (380-780 nm), at 850 nm, and the solar transmittance (300-2100) are given (Page 14, Table 1, Examples 1-4). “567 does not expressly teach the composite tungsten oxide fine particles have a dispersed particle size of 40 nm or less, and a c-axis lattice constant of the composite tungsten oxide fine particles is 7.56 Å or more and 7.61 Å or less, and is silent with regard to the composite tungsten oxide fine particles have, when a visible light transmittance is 85%; at the time of calculating only light absorption by the composite tungsten oxide line particles, an average value of a transmittance in a wavelength range of 800 to 900 nm of 30% or more and 60% or less, and an average value of a transmittance in a wavelength range of 1200 to 1500 nm of 20% or less, and a transmittance at a wavelength of 2100 nm is 22% or less.  
However, “741 teaches a near-infrared shielding material fine particle dispersion body in which near-infrared shielding material fine particles are dispersed in a solid medium (Page 
In an analogous art of a near-infrared absorbing fine particles dispersion body, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a near-infrared absorbing fine particles dispersion body by “567 so as to include the composite tungsten oxide fine particles have a dispersed particle size of 40 nm or less, and a c-axis lattice constant of the composite tungsten oxide fine particles is 7.61 Å as taught by “”741, and would have been motivated to do so with reasonable expectation that this would result in providing composite tungsten oxide fine particles for forming a solar radiation shielding body, excellent in heat resistance, while keeping transmittance of visible light high and keeping transmittance of infrared rays low, and having light resistance capable of suppressing photo-discoloration, and to provide a method for producing the same, a composite tungsten oxide fine particle dispersion liquid for forming a solar radiation shielding body using the fine particles, and a solar radiation shielding body a suggested by “741 (Page 5/42, [0001]).
Since “567 in view of “741 teaches the identical or substantially identical a near-infrared absorbing fine particle dispersion body as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. transmittance, would be expected to be the same as claimed 

Regarding claim 10: “567 teaches an interlayer film for laminated glass, comprising: a thermoplastic resin, tin-doped indium oxide particles, tungsten oxide particles and at least one 
kind of compound among a phthalocyanine compound, a naphthalocyanine compound and an anthracyanine compound containing the near-infrared absorbing fine particles in an amount of 0.001 mass% or more and 80.0 mass% or less (Page 14, Table 1, Examples 1-4; Page 17, Claim 1), wherein the thermoplastic resin is a polyvinyl acetal resin (Page 17, Claim 8), and a laminated glass, comprising: a first component for laminated glass, a second component for laminated glass and an interlayer film for laminated glass, wherein the interlayer film for laminated glass is interposed between the first component for laminated glass and the second component for laminated glass (Page 12, [0187]-[0188]; Page 16, Examples 11-12, Table 3)  Page 17, Claim 13). The initial transmittance in the visible A-Y (380-780 nm), at 850 nm, and the solar transmittance (300-2100) are given (Page 14, Table 1, Examples 1-4). “567 in view of “741 is silent with regard to having a transmittance profile in which, when a visible light 
However, since “567 in view of “741  teaches the identical or substantially identical a near-infrared absorbing fine particle dispersion body as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. transmittance, would be expected to be the same as claimed (i.e., to having a transmittance profile in which, when a visible light transmittance is adjusted to 70%, an average value of a transmittance in a wavelength range of 800 to 900 nm of 13% or more and 42% or less, an average value of a transmittance in a wavelength range of 1200 to 1500 nm of 8% or less, and a transmittance at a wavelength of 2100 nm of 5% or less). If there is any difference between the product of “567 in view of “741 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 11: “567  teaches a near-infrared absorbing transparent substrate comprising, wherein the near-infrared absorbing fine particle dispersion body according to any one of claims 4 to 10 claim 4 is formed on at least one surface of a transparent substrate which is a resin substrate or a glass substrate (Page 14, Table 1, Examples 1-4; Page 17, Claim 1). 

Regarding claim 14: “567 teaches an interlayer film for laminated glass, comprising: a thermoplastic resin, tin-doped indium oxide particles, tungsten oxide particles and at least one 
kind of compound among a phthalocyanine compound, a naphthalocyanine compound and an anthracyanine compound containing the near-infrared absorbing fine particles in an amount of 0.001 mass% or more and 80.0 mass% or less (Page 14, Table 1, Examples 1-4; Page 17, Claim 1), wherein the thermoplastic resin is a polyvinyl acetal resin (Page 17, Claim 8), and a laminated glass, comprising: a first component for laminated glass, a second component for laminated glass and an interlayer film for laminated glass, wherein the interlayer film for laminated glass is interposed between the first component for laminated glass and the second component for laminated glass (Page 12, [0187]-[0188]; Page 16, Examples 11-12, Table 3;  Page 17, Claim 13). The initial transmittance in the visible A-Y (380-780 nm), at 850 nm, and the solar transmittance (300-2100) are given (Page 14, Table 1, Examples 1-4). “567 in view of “741 is silent with regard to having a transmittance profile in which, when the substrate has a thickness of 1.0 mm and a visible light transmittance is adjusted to 70%, an average value of a transmittance in a wavelength range of 800 to 900 nm is 12% or more and 40% or less, an average value of a transmittance in a wavelength range of 1200 to 1500 nm is 8% or less, and a transmittance at a wavelength of 2100 nm is 3.0% or less.
However, since “567 in view of “741 teaches the identical or substantially identical a near-infrared absorbing fine particle dispersion body as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. transmittance, would be expected to be the same as claimed (i.e., to having a transmittance profile in which, when the substrate has a thickness of 1.0 mm and a visible light transmittance is adjusted to 70%, an average value of a transmittance in a wavelength range of 800 to 900 nm is 12% or more and 40% or less, an average value of a transmittance in a wavelength range of 1200 to 1500 nm is 8% or less, and a transmittance at a wavelength of 2100 nm is 3.0% or less). If there is any difference between the product of “567 in view of “741 and the product of 

	Regarding claim 15: “567 teaches a near-infrared absorbing laminated transparent   substrate, comprising the near-infrared absorbing fine particle dispersion body is present between a plurality of transparent substrates (Page 12, [0187]-[0188]; Page 16, Examples 11-12, Table 3;  Page 17, Claim 13).

Regarding claim 16: “567 teaches an interlayer film for laminated glass, comprising: a thermoplastic resin, tin-doped indium oxide particles, tungsten oxide particles and at least one  kind of compound among a phthalocyanine compound, a naphthalocyanine compound and an anthracyanine compound containing the near-infrared absorbing fine particles in an amount of 0.001 mass% or more and 80.0 mass% or less (Page 14, Table 1, Examples 1-4; Page 17, Claim 1), wherein the thermoplastic resin is a polyvinyl acetal resin (Page 17, Claim 8), and a laminated glass, comprising: a first component for laminated glass, a second component for laminated glass and an interlayer film for laminated glass, wherein the interlayer film for laminated glass is interposed between the first component for laminated glass and the second component for laminated glass (Page 12, [0187]-[0188]; Page 16, Examples 11-12, Table 3;  Page 17, Claim 13). The initial transmittance in the visible A-Y (380-780 nm), at 850 nm, and the solar transmittance (300-2100) are given (Page 14, Table 1, Examples 1-4). “567 in view of “741 is silent with regard to having a transmittance profile in which, when the near-infrared absorbing fine particle dispersion body has a thickness of 0.7 mm and a visible light transmittance is adjusted to 70%, an average value of a transmittance in a wavelength range 
However, since “567 in view of “741 teaches the identical or substantially identical a near-infrared absorbing fine particle dispersion body as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. transmittance, would be expected to be the same as claimed (i.e., having a transmittance profile in which, when the near-infrared absorbing fine particle dispersion body has a thickness of 0.7 mm and a visible light transmittance is adjusted to 70%, an average value of a transmittance in a wavelength range of 800 to 900 nm is 12% or more and 40% or less, an average value of a transmittance in a wavelength range of 1200 to 1500 nm is 8% or less, and a transmittance at a wavelength of 2100 nm is 3.0% or less). If there is any difference between the product of “567 in view of “741 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

9.	Claims 9,12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi Naganami (JP 2010-228959 A, machine translation, hereinafter “”959”) in view of Naganami et al. (JP 2011-063741 A, machine translation, hereinafter “”741”) as applied to claim 4 above, and further in view of Machida et al. (WO 2016/067905 A1,equivalent to US Pub. No. 2017/0334735 A1, hereinafter “”735”). 

Regarding claims 9,12: The disclosure of “959 in view of “741 is adequately set forth in paragraph 7 above and is incorporated herein by reference. “959 in view of “741 does not expressly teach a content of the near-infrared absorbing fine particles per unit projected area contained in the near-infrared absorbing fine particle dispersion body is 0.04 g/m2 or more and 10.0 g/m2 or less, and a thickness of the near-infrared absorbing fine particle dispersion body is 10 µm or less.	
However, “735 teaches an infrared ray absorbing transparent base material comprising: a  transparent base material;  and a coating layer, containing the heat ray shielding particles, arranged on at least one surface of the transparent base material, wherein the transparent base material is a transparent resin base material, or a transparent glass base material (Page 10, [0172], Page10, [0175]; Page 10, [0177]-[01789]; Page 18, Claim 13), wherein a thickness of the coating layer is shorter than or equal to 10 10 µm ( Page 12, [0205]; Page 18, Claim 15), wherein a content of the heat ray shielding particles per unit projected area of the coating layer is greater than or equal to 0.04 g/m2 and less than or equal to 4.0 g/m2 (Page 12, [0207]; Page 18, Claim 17) with benefit of providing a sufficient pencil hardness and rubfastness, it is possible 
to reduce an occurrence of process abnormality such as an occurrence of warpage of the base film when the binder is hardened and the solvent is sublimated in the coating layer (Page 12, [0205]), and so that the heat ray shielding particle dispersion obtains infrared ray shielding effects (Page 9, [0149]), it is possible to realize a high weather resistance.  Further, because the tinting strength of the heat ray shielding particles, included in the infrared ray absorbing transparent base material, is excellent, it is possible to reduce the content (amount used) of the heat ray shielding particles per unit projected area even when the solar transmittance is less than or equal to 35% (Page 12, [0208]). 
In an analogous art of a near-infrared absorbing fine particles dispersion body, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a near-infrared absorbing fine 2 or more and 10.0 g/m2 or less, and a thickness of the near-infrared absorbing fine particle dispersion body is 10 µm or less as taught by “735, and would have been motivated to do so with reasonable expectation that this would result in providing a sufficient pencil hardness and rubfastness, it is possible to reduce an occurrence of process abnormality such as an occurrence of warpage of the base film when the binder is hardened and the solvent is sublimated in the coating layer (Page 12, [0205]), and so that the heat ray shielding particle dispersion obtains infrared ray shielding effects (Page 9, [0149]), it is possible to realize a high weather resistance.  Further, because the tinting strength of the heat ray shielding particles, included in the infrared ray absorbing transparent base material, is excellent, it is possible to reduce the content (amount used) of the heat ray shielding particles per unit projected area even when the solar transmittance is less than or equal to 35% as suggested “735  (Page 12, [0208]). 


10.	Claims 9,12 are rejected under 35 U.S.C. 103 as being Ii et al. (US Pub. No. 2014/ 0377567 A1, hereinafter “”567”) in view of Naganami et al. (JP 2011-063741 A, machine translation, hereinafter “”741”) as applied to claim 4 above, and further in view of Machida et al. (WO 2016/067905 A1,equivalent to US Pub. No. 2017/0334735 A1, hereinafter “”735”). 

Regarding claims 9,12: The disclosure of “567 in view of “741 is adequately set forth in paragraph 11 above and is incorporated herein by reference. “567 in view of “741 does not expressly teach a content of the near-infrared absorbing fine particles per unit projected area contained in the near-infrared absorbing fine particle dispersion body is 0.04 g/m2 or more and 10.0 g/m2 or less, and a thickness of the near-infrared absorbing fine particle dispersion body is 10 µm or less.	
2 and less than or equal to 4.0 g/m2 (Page 12, [0207]; Page 18, Claim 17) with benefit of providing a sufficient pencil hardness and rubfastness, it is possible 
to reduce an occurrence of process abnormality such as an occurrence of warpage of the base film when the binder is hardened and the solvent is sublimated in the coating layer (Page 12, [0205]), and so that the heat ray shielding particle dispersion obtains infrared ray shielding effects (Page 9, [0149]), it is possible to realize a high weather resistance.  Further, because the tinting strength of the heat ray shielding particles, included in the infrared ray absorbing transparent base material, is excellent, it is possible to reduce the content (amount used) of the heat ray shielding particles per unit projected area even when the solar transmittance is less than or equal to 35% (Page 12, [0208]). 
In an analogous art of a near-infrared absorbing fine particles dispersion body, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a near-infrared absorbing fine particles dispersion body by “567 so as to include a content of the near-infrared absorbing fine particles per unit projected area contained in the near-infrared absorbing fine particle dispersion body is 0.04 g/m2 or more and 10.0 g/m2 or less, and a thickness of the near-infrared absorbing fine particle dispersion body is 10 µm or less as taught by “735, and would have been motivated to do so with reasonable expectation that this would result in providing a sufficient pencil hardness and rubfastness, it is possible to reduce an occurrence of process abnormality such . 

Response to Arguments
11.	 Applicant’s arguments with respect to claims 4-16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
04/01/2021